Citation Nr: 0626453	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  02-09 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES


1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a fracture of the 
pelvis.

3. Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for cervical 
muscle strain.

4.  Entitlement to service connection for cervical muscle 
strain.

5.  Whether a June 23, 1983, rating decision denying service 
connection for a cervical muscle strain involved clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 29, 
1982, to February 14, 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The Board notes that in an April 2000 
rating decision the RO denied the issues of entitlement to 
service connection for sprained pelvis and low back disorders 
as not well-grounded.  The record shows the RO readjudicated 
the issues of entitlement to service connection for sprained 
pelvis and low back disorders, de novo, in January 2002 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.), which eliminated 
the concept of a well-grounded claim.  The veteran 
subsequently perfected his appeal as to the low back disorder 
in July 2002 and as to the sprained pelvis disorder in 
February 2002.  Therefore, the service connection issues 
listed on the title page of this decision have been properly 
developed for appellate review.

In a May 2002 rating decision the RO denied the veteran's 
claim of CUE in the June 23, 1983, denial of service 
connection for cervical muscle strain.  The veteran 
subsequently perfected his appeal from that determination.  
The issue of entitlement to service connection for cervical 
muscle strain was reopened and addressed in a March 2005 
supplemental statement of the case.  An appeal as to this 
matter was perfected by correspondence dated in May 2005.  
Although the RO adjudicated this issue on the merits, the 
Board is required to determine whether new and material 
evidence has been presented when a claim has been previously 
disallowed based upon the same factual basis.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For this reason, 
the Board has listed the issue on the title page as whether 
new and material evidence has been submitted to reopen the 
claim for service connection for cervical muscle strain.

The case was remanded for additional development in October 
2003 and October 2005.  The case has since been returned to 
the Board and is now ready for appellate review.


FINDINGS OF FACT

1. A low back disorder was not manifested in service nor 
shown by competent evidence to be attributable to events 
therein.

2.  There is no showing of current disablement of the veteran 
due to a fracture of the pelvis.

3.  An unappealed rating decision in June 1983 denied the 
veteran entitlement to service connection for a cervical 
muscle strain.  That decision was final.

4.  Evidence submitted since the unappealed rating action of 
June 1983 denying service connection for a cervical muscle 
strain raises a reasonable possibility of substantiating the 
veteran's claim as to that disorder.

6.  The objective and competent medical evidence of record 
demonstrates that a cervical muscle strain sustained in 
service was acute and transitory and resolved without post 
service residual disability, recent disc pathology is 
unrelated to service.

7.  The veteran has not established, without debate, that the 
correct facts, as they were then known, were not before the 
RO in June 1983; that the RO ignored or incorrectly applied 
the applicable statutory and regulatory provisions existing 
at the time; or that, but for any such alleged error, the 
outcome of the decisions would have been different.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A fracture of the pelvis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2005).

3.  The evidence received since the June 1983 rating decision 
that denied service connection for a cervical muscle strain 
is new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(2005)

4.  A cervical muscle strain was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005). 

5.  The June 1983 rating decision by the RO which failed to 
grant entitlement to service connection for a cervical muscle 
strain was not clearly and unmistakably erroneous.  38 
U.S.C.A §§ 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(a), 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to all issues on appeal, with the exception of the 
CUE claim.  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  In this regard, the veteran's claims were 
received in February 2000 prior to the enactment of the VCAA.  
Given the foregoing, the Board finds that the notice letters 
dated in March 2001 and August 2004 complied with the 
specific requirements of the VCAA. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, as well as, 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Accordingly, there is no prejudice to the veteran in 
rendering a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) 

Furthermore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.
  
The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, as well as private and VA treatment records.  
The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

As concerns the issue of CUE in the June 1983 RO decision 
addressed in this decision, the provisions of the VCAA are 
not applicable to claims of CUE, as the determination is one 
solely of law, and the matter is determined on the basis of 
the record as it existed at the time of the decision in 
issue.  Parker v. Principi, 15 Vet. App. 407, 412 (2002); 
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  

Service connection for a low back disorder and a fracture of 
the pelvis

The veteran contends in statements on file that he has low 
back and pelvis disorders that originated in service or are 
otherwise the result of his period of active duty.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999). The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service medical records do not include complaints and/or 
findings referable to a low back or pelvic disorder.  
Chronological service medical records show only that the 
veteran was evaluated and treated for complaints referable to 
his upper back in the region of the cervical/thoracic spine.

Findings of a low back disorder are not shown until 1994 when 
a magnetic resonance imaging (MRI) of the lumbar spine in 
December 1994 disclosed disc pathology at L4-5 and L5-S1.  
This first clinical manifestation of a low back disorder 
approximately 11 years following service separation is too 
remote in time from service to support the claim that it is 
related to service absent objective evidence to the contrary.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed Cir 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

The Board acknowledges a November 2003 statement from the 
veteran's private physician, Dr. J.B.M. Jr., who essentially 
opines that the veteran's lumbar spine problem originated 
from injuries sustained while the veteran was in military 
service.  However, the physician did not cite to any data 
regarding the back, nor did he refer to any service medical 
records to support his statement.   The objective clinical 
data of record fails to show any diagnosed low back disorder 
in service or for many years thereafter.  These records are 
far more probative in this matter than Dr. M's opinion which 
is not substantiated by any rationale or by a review of the 
contemporaneous service medical records.  The Board is not 
required to accept doctor's opinions rendered many years 
after service that necessarily rely upon uncorroborated 
history as reported by the veteran.  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Accordingly, the Board 
concludes following a longitudinal review of the evidence in 
its entirety, that there is no basis for granting service 
connection for a low back disorder.  

Post service there is no showing of a disorder referable to 
the veteran's pelvis.  On VA examination in November 2001, 
the veteran's pelvis was noted to be radiographically normal.  
As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of a 
present disability (and, if so, of a nexus between that 
disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the appeal for service connection for a 
disorder of the pelvis must be denied because the first 
essential criterion for a grant of service connection- 
competent evidence of the claimed disability--has not been 
met.

Service connection for a cervical muscle strain, 
to include submission of new and material evidence

The veteran is also seeking entitlement to service connection 
for a cervical muscle strain on the basis that the evidence 
submitted since the June 1983 rating decision by the RO is 
both new and material such as to reopen his claim and allow a 
grant of the benefit sought.  The June 1983 RO decision is 
the last final denial with regard to the matter at issue.

In March 2005, the RO reopened the issue of whether new and 
material evidence had been submitted with respect to the 
cervical spine issue, finding that new and material evidence 
had indeed been submitted.  A supplemental statement of the 
case considered the claim on a de novo basis in light of all 
the evidence of record.  

The Board, in the first instance, must rule on the matter of 
reopening a claim. The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened. Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  Therefore, the issue of whether new and material 
evidence has been submitted to reopen the veteran's claim for 
service connection for a cervical muscle strain is properly 
before the Board.

New and material evidence for the purpose of this appeal is 
defined as evidence not previously submitted to agency 
decision makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim. In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

Evidence associated with the claims file since the June 1983 
rating decision includes medical records showing evaluation 
and treatment provided to the veteran by his private 
physician for complaints of low back pain between November 
1998 and October 2001, a statement from the veteran's private 
physician dated in November 2001 reporting that the veteran 
was under his care for chronic back pain secondary to lumbar 
disc, depression with anxiety, status post compartment 
syndrome with right foot drop, and chronic alcohol and drug 
abuse, a report of a November 2001 VA orthopedic examination, 
a report of a private MRI of the veteran's cervical spine 
conducted in August 2002, and an opinion from a private 
physician, Dr. J. B. M. Jr., dated in November 2003 to the 
effect that the veteran has chronic cervical and lumbar spine 
problems originating from injuries sustained in service.

The Board finds that of the evidence submitted since the June 
1983 decision, the opinion by Dr. M. is new and material in 
that for the first time it is postulated that there may be a 
relationship between the veteran's current cervical spine 
disorder and his military service.  Accordingly, the Board 
agrees with the RO that the claim is reopened and will base 
its decision on a de novo review of the record.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 1, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  Verdon v. Brown, 
8 Vet. App. 529 (1996).  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137; 
38 C.F.R. § 3.304(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Manifestations of 
lesions or symptoms of chronic disease from date of 
enlistment that are so close thereto that the disease could 
not have originated in so short a period will establish pre-
service existence thereof.  38 C.F.R. § 3.303(c).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determination should not be based on medical judgment alone 
as distinguished from accepting medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepting medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1).  Signed 
statements of veterans relating to the origin, or incurrence 
of any disease or injury made in service if against his or 
her own interest is of no force in effect if other data do 
not establish the fact.  Other evidence will be considered as 
though those statements were not of record.  38 C.F.R. 
§ 3.304(b)(3).

The burden of proof is on the Government to rebut the 
presumption of sound conditions upon induction by clear and 
unmistakable evidence showing the disorder existed prior to 
service, and if the Government meets this requirement, by 
showing that the condition was not aggravated in service.  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); Kinnaman v. 
Principi, 4 Vet. App. 20, 27 (1993).  The Court noted that 
"the word 'unmistakable' means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undeniable."  
Vanerson v. West, 12 Vet. App. 254 (1999) (Quoting Webster's 
New World Dictionary 1461 (3rd Coll. Ed. 1988)).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).

Analysis

Initially, the Board notes that a history or finding of a 
cervical spine disorder was not noted upon the veteran's 
enlistment examination dated in October 1982.  In the Report 
of Medical History, the veteran did not claim to have any 
history of a cervical spine disorder prior to service.  
Physical examination on service entrance revealed no disorder 
of the musculoskeletal system to include the spine.  Since a 
cervical spine disorder was not noted on entrance 
examination, the Board finds that the veteran is therefore 
entitled to the presumption of soundness.  The question now 
becomes whether there is "clear and unmistakable (obvious or 
manifest) evidence" demonstrating that the disability existed 
prior to service, thus overcoming the statutory presumption 
of soundness.  38 C.F.R. § 3.304(b); see also Junstrom v. 
Brown, 6 Vet. App. 264, 266 (1994).

Service medical records include copies of clinical reports, 
which document medical treatment in January 1983 for neck 
pain as a result of jumping from a barrack's bunk bed and 
subsequently slipping and falling.  During evaluation and 
treatment for his complaints that veteran admitted to a prior 
history of an injury to his cervical spine region.  
Complaints and/or treatment referable to the veteran's 
cervical spine resulted in Board proceedings.  Ultimately, 
the veteran was separated from service.

After reviewing the pertinent service medical records, the 
Board believes it significant that the veteran apparently 
furnished the history of pre-service cervical spine injury 
during the course of receiving medical treatment after 
entering service. Under such circumstances, the history 
furnished by the veteran is deemed by the Board to be highly 
credible.  Moreover, such history provided during the course 
of treatment after entry into service is to be distinguished 
from history of a pre-service disorder provided by the 
veteran at the time of entrance examination.  Regulation 
specifically provides that history of pre-service existence 
of conditions recorded at the time of entrance examination 
does not constitute a notation of such conditions. 38 C.F.R. 
§ 3.304(b)(1).  However, the Court has held that, as a matter 
of law, the presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations. Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  The veteran's history of a preservice 
injury to the cervical spine is furthermore buttressed by 
private medical records received in May 1983 showing a 
diagnosis of an avulsion fracture of the spinous process of 
the T1 vertebrae in February 1978.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 
Vet.App. 116 (2003), Jordan v. Principi, 17 Vet.App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these 
developments, it is now clear that in order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

Thus, in order to rebut the presumption of soundness there 
must also be clear and unmistakable evidence that the 
disorder was not aggravated during service. Again looking to 
the service medical records, it appears that shortly after 
entering service entrance the veteran was evaluated and 
treated for a cervical muscle strain.  He was subsequently 
separated from service for not meeting procurement physical 
fitness standards.  It is significant that the post service 
medical record is absent of complaints and/or findings 
referable to the cervical spine and/or upper back until 
August 2002 when an MRI of the cervical spine revealed mild 
desiccation of discs at C5-C6 with very minimal posterior 
bulging.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Such 
a lapse of time weighs heavily against the veteran's claim. 

Based on a review of service medical records, the Board is 
led to conclude that the evaluation and treatment in January 
1983 for the veteran's cervical muscle strain evidenced at 
best a flare-up of the underlying pathology. However, 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  The Board 
believes that the record reflects clear and unmistakable 
evidence that the veteran's cervical spine disorder was not 
aggravated during service.

After considering the available evidence pertaining to the 
nature and severity of the cervical spine disorder prior to 
service, during service, and after service, the Board finds 
that the cervical muscle strain during service was 
essentially an acute and transient event or a flare-up of the 
preexisting cervical spine disorder and not indicative of any 
increase in the underlying cervical spine disorder.  The 
totality of the evidence shows that the veteran suffered an 
acute and transient episode of cervical spine muscle strain.  
There is nothing to show that the underlying disability 
itself underwent any increase in severity during his period 
of active duty service.  The preponderance of the evidence is 
against a finding of any increase in severity during service.  
The Board also notes here that there is no evidence of any 
separate or different chronic cervical spine disability, to 
include residuals of an injury during service. 

While the veteran may sincerely believe that his current 
cervical spine disorder is related to his active duty 
service, he is not competent to offer opinions as to medical 
etiology. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In light of the foregoing, the Board concludes that service 
connection for a cervical muscle strain is not warranted.

Whether there was CUE in the June 1983 rating decision
denying entitlement to service connection for a cervical 
muscle strain.

The RO originally denied the veteran's claim for service 
connection for a cervical muscle strain in a June 1983 rating 
decision on the basis that the veteran's preexisting cervical 
disorder was not shown by the evidence then of record to have 
been aggravated by service.  The veteran did not appeal this 
determination within one year of notification of the rating 
action.  The veteran now argues that this rating decision was 
clear and unmistakably erroneous in failing to find that the 
evidence at that time demonstrated his cervical spine 
condition resulted from an injury to his upper back in 
service.  

Some of the basic facts are not in dispute.  On the veteran's 
medical examination for enlistment in October 1982, a 
clinical evaluation of the veteran's musculoskeletal system, 
to include his spine, found no abnormalities.  In January 
1983, the veteran presented to a service department treatment 
facility with complaints of upper back pain for approximately 
eight days.  He stated that he had slipped and fell on his 
back.  Physical examination found point tenderness to the 
base of the neck.  There was no edema or discoloration.  The 
veteran had a full range of motion of the head with pain.  An 
x-ray of the cervical spine was negative for an acute bony 
injury.  The disc spaces, vertebrae, and paravertebral area 
were all unremarkable.  When seen for follow-up evaluation 
three days later, the veteran continued to complain of back 
pain.  The veteran informed his physician that he had 
sustained an injury to his cervical spine prior to service.  
He stated that at that time he was hospitalized approximately 
five days with bruised kidneys and placed in a cervical 
collar.  He reported that three weeks earlier, he fell while 
jumping from his barrack's bunk and reinjured his upper back 
in the region of the cervical spine.  Following physical 
examination, significant cervical muscle strain was the 
diagnostic assessment.  The examiner concluded that the 
veteran's condition existed prior to service and that there 
were no significant abnormalities.  The veteran was referred 
to physical therapy and to a Physical Profile Board 
Proceedings for a cervical muscle strain that restricted 
further training.  Service medical records thereafter are 
negative for further evaluation or treatment for the 
veteran's back complaints and the report of the veteran's 
medical examination for service separation, if conducted, is 
not of file.  The veteran was thereafter separated from 
service for not meeting procurement physical fitness 
standards.

Private treatment records received in May 1983 shows that the 
veteran was hospitalized in February 1978 for injuries 
sustained when he was flipped by a cow.  He was noted on x-
rays to have an avulsion fracture of the spinous process of 
T1 vertebrae.  A soft collar was recommended.  Severe 
contusions to the left chest and abdomen, severe contusions 
to the right flank - right renal contusion and avulsion 
fracture spinous process of T1 vertebrae were the final 
diagnoses.

The law grants a period of 1 year from the date of the notice 
of the result of the initial determination for initiating an 
appeal by filing a Notice of Disagreement; otherwise, that 
determination becomes final and is not subject to revision on 
the same factual basis in the absence of CUE.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.105(a).  Previous determinations, which 
are final and binding, including decisions of service 
connection, will be accepted as correct in the absence of 
CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a).

CUE is defined as an administrative failure to apply the 
correct regulatory provisions to the correct and relevant 
facts; it is not mere misinterpretation of facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
Court propounded a 3-pronged test to determine whether CUE 
was present in a prior determination: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.
 
The Russell test was further refined by the Court in Fugo v. 
Brown, 6 Vet. App. 40 (1993), in which it was stated that CUE 
is a very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  If a claimant- 
appellant wishes to reasonably raise CUE, there must be some 
degree of specificity as to what the alleged error is and, 
unless it is the kind of error that, if true, would be CUE on 
its face, persuasive reasons must be given as to why the 
result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger. 

In this case, the veteran asserts that as a cervical spine 
disorder was not noted on his service entrance examination, 
he is entitled to the presumption of soundness at service 
entrance.  He argues that the June 1983 rating action denying 
service connection for a cervical strain was clearly and 
unmistakably erroneous as the RO failed in denying the 
veteran service connection for a cervical strain failed to 
attach the presumption of soundness at service entrance to 
his condition.   

While regulations specifically provide that history of pre-
service existence of conditions recorded at the time of 
entrance examination does not constitute a notation of such 
conditions, the United States Court of Appeals for Veterans 
Claims (Court) has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).  In this case, the clinical data on file in 
June 1983 clearly revealed that while the veteran cervical 
spine disorder was not noted on his entrance examination, a 
medical history of such a disorder was admitted to by the 
veteran during the course of his medical treatment.  

Here the Board is unable to discern any clear and 
unmistakable error in the June 1983 rating decision.  In this 
decision the RO, following a review of the evidence of 
record, found that the veteran's cervical disorder existed 
prior to service and was not significantly aggravated by 
service.  The June 1983 rating action, while not specifically 
noting the fall from the barracks bunk, did state that the 
veteran was seen in service for back complaints, signifying 
that the service medical records were reviewed.  The RO was 
clearly not wrong in finding that a cervical spine disorder 
pre-existed service in light of the veteran's admissions 
during treatment and the private medical evidence then of 
record showing that the veteran sustained an avulsion 
fracture of the T1 vertebrae in 1978.  Neither was the RO 
wrong in finding that the preexistent condition was not 
aggravated therein.

To reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  In 
the present case, the veteran has not brought forward any 
persuasive reasons as to why the result would have been 
manifestly different but for the alleged error.  Rather, it 
is argued in the substantive appeal that the RO erred in not 
affording the veteran a VA medical examination prior to 
adjudicating the claim.  This is not an allegation of an 
error in the facts as presented at that time or in law, but 
is merely a disagreement as to how the facts were weighed by 
the adjudicators in 1983.  This does not rise to the strict 
requirements of CUE.  As such, there is no CUE in the June 
1983 rating action, and the claim is denied.


ORDER

Service connection for a low back disorder is denied.

Service connection for a fracture of the pelvis is denied.

New and material evidence has been submitted to reopen the 
claim for service connection for cervical muscle strain.

Service connection for cervical muscle strain is denied.

Service connection for a cervical muscle strain to include on 
the basis that the rating decision of June 1983 denying that 
claim was clearly and unmistakably erroneous is denied.



____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


